DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 2 is objected to because of the following informalities: 
In Claim 2, line 5, the phrase “the vertical lens image” should be changed to – the virtual lens image -- . 
 Appropriate correction is required.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




4.	Claims 1, 3-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Britz et al ( US Patent No. 8,515,294).
	Regarding claims 1, 5 and 8, referring to Figures 2-7, Britz et al teaches a receiving device (i.e., receiver 220, Figs. 2, 3, 6 and 7) configured to receive signal light emitted from a transmitter (i.e., transmitter 100, Figs. 2, 3, 6 and 7), the receiving device (i.e., receiver 220, Figs. 2, 3, 6 and 7) comprising:
a control unit (i.e., processor 231, Figs. 2, 3, 6 and 7) configured to generate a phase image on the basis of position information indicating a position of the transmitter, and to combine the phase image with a virtual lens image to generate a composite image;
a phase-modulation spatial light modulating element (i.e., sheering device 230a, Figs. 2, 3, 6 and 7) configured to diffract and collect the signal light in response to the composite image supplied thereto; and 
a detector (i.e., detector 221a, Figs. 2, 3, 6 and 7) configured to receive the diffracted and collected signal light (i.e., Figures 2-7, col. 4, lines 50-67, col. 5, 
Regarding claims 3 and 7, Britz et al further teaches wherein the detector comprises at least two detection units (i.e., detectors 221a-221n, Figs. 2, 3, 6 and 7), and wherein the at least two detection units are configured to receive rays of signal light having wavelength bands which are different from each other.
Regarding claim 4, Britz et al further teaches a communication system comprising: the receiving device (i.e., receiver 220, Figs. 2, 3, 6 and 7) and at least one transmitter (i.e., transmitter 100, Figs. 2, 3, 6 and 7) configured to emit signal light to the receiving device.

Allowable Subject Matter
5.	Claims 2, 6 and 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                               Conclusion
6.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature Application/Control Number: 16/756,087 Page 12 Art Unit: 2636 or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636